UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6951



DONALD DEVAN EDWARDS,

                                               Petitioner - Appellant,

             versus


PATRICIA R. STANSBERRY, Warden, LSCI Butner,
NC,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-05-267-5)


Submitted:    January 19, 2006               Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Devan Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donald Devan Edwards, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Edwards v. Stansberry, No. CA-05-267-5

(E.D.N.C. June 16, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -